           Case 1:18-vv-01658-UNJ Document 30 Filed 03/04/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1658V
                                         UNPUBLISHED


    CECILIA RUZZENE,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: January 30, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On October 26, 2018, Cecilia Ruzzene filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) which meets the definition of a Table SIRVA and was caused-
in-fact by the influenza vaccine she received on October 19, 2017. Petition at ¶¶ 4, 23-
24; Stipulation, filed Jan. 30, 2020 at ¶¶ 1-2, 4. Petitioner further alleges that she
received the influenza vaccination in the Unites States, that she suffered the residual
effects of her SIRVA for more than six months and that neither she nor any other party
has filed a civil action or received an award for her SIRVA, alleged as vaccine caused.
Petition at ¶¶ 4, 25-27; Stipulation at ¶¶ 3-6. “Respondent denies that petitioner
sustained a SIRVA Table injury and denies that the flu vaccine caused petitioner’s
alleged shoulder injury or her current condition.” Stipulation at ¶ 6.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01658-UNJ Document 30 Filed 03/04/20 Page 2 of 7




       Nevertheless, on January 30, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $30,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             Case 1:18-vv-01658-UNJ Document 30 Filed 03/04/20 Page 3 of 7




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS


 CECILIA RUZZENE,

                          Petitioner,

        V.                                                  No. 18-1658V
                                                            Chief Special Master Corcoran
 SECRETARY OF HEALTH AND                                    ECF
 HUMAN SERVICES,

                         Respondent.



                                            STIPULATION

The parties hereby stipulate to the following matters:

        1.      Cecilia Ruzzene ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of an influez:iza ("flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

       2.       Petitioner received the flu vaccine on October 19, 2017.

       3.       The vaccine was administered in the United States.

       4.       Petitioner alleges that as a result of receiving the flu vaccine, she suffered a

Shoulder Injury Related to Vaccine Administration ("SIRVA"), and experienced the residual

effects of this injury for more than six months.

       5.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her alleged condition.

       6.       Respondent denies that petitioner sustained a SIRVA Table injury, and denies that

                                                   l of 5
              Case 1:18-vv-01658-UNJ Document 30 Filed 03/04/20 Page 4 of 7




the flu vaccine caused petitioner's alleged shoulder injury or any other injury or her cun-ent

condition.

        7.         Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.         As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

                   A lump sum of $30,000.00 in the form of a check payable to petitioner.

 This amount represents compensation for all damages that would be available under 42 U.S.C. §

 300aa- l 5( a).

        9.         As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l) and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10.        Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U .S.C. § 3 00aa- l 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11.        Payment made pursuant to paragraph 8 of this Stipulation, and any amount

awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),
                                                   2 of5
              Case 1:18-vv-01658-UNJ Document 30 Filed 03/04/20 Page 5 of 7




subject to the availability of sufficient statutory funds.

        12.      The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, and past unreimbursed expenses, the money

provided pursuant to this Stipulation will be used solely for the benefit of petitioner as

contemplated by a strict construction of 42 U.S.C. § 300aa•l5(a) and (d), and subject to the

conditions of 42 U.S.C. § 300aa•l5(g) and (h).

        13.      In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,

executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa•l0 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from the flu vaccine

administered on October 19, 2017, as alleged in a Petition filed on October 26, 2018, in the United

States Court of Federal Claims as petition No. 18·1658V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15.     If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.
                                                 3 of5
              Case 1:18-vv-01658-UNJ Document 30 Filed 03/04/20 Page 6 of 7




        16.      This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17.      This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,

or any other injury.

       18.      All rights and obligations of petitioner shall apply equally to petitioner's heirs,

executors, administrators, successors, and/or assigns.


                                       END OF STIPULATION




                                                 4 of5
         Case 1:18-vv-01658-UNJ Document 30 Filed 03/04/20 Page 7 of 7




Respectfully submitted,


PETITIONER:


 &~~
CECILIA RUZZE



ATTORNEY OF RECORD FOR                          AUTHORIZED REPRESENTATIVE
PETITIONER:                                     OF THE ATTORNEY GENERAL:



                                                ~              REEVES
                                                Deputy Director
                                                Torts Branch
                                                Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                       ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                      RESPONDENT:
AND HUMAN SERVICES:



TAMARA OVERBY                                   J'.uLIA M. COLLISON
Acting Director, Division of                    Trial Attorney
Iajury Compensation Programs                    Torts Branch
Healthcare Systems Bureau                       Civil Division
U.S. Department of Health                       U.S. Department of Justice
and Human Services                              P.O. Box 146
5600 Fishers Lane                               Benjamin Franklin Station
Parklawn Building, Mail Stop 08-N146B           Washington, DC 20044-0146
Rockville. MD 20857                             (202) 305-0102




Dated:   I / 36 /,J.. 0
           f(
                                        5 ofS
